Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 and 15-20 are allowed. The following is an examiner’s statement of reasons for allowance:  
The prior art does not disclose a system for monitoring a semiconductor manufacturing equipment having a combination of  a sensor providing at least one sensor signal representative of the semiconductor manufacturing equipment; a circuit receiving the at least one sensor signal and generating at least one input signal; and an analysis unit comprising: a signal management platform receiving the at least one input signal and performing a first data process to generate a first data signal; a diagnosis subsystem receiving the first data signal from the signal management platform, wherein the diagnosis subsystem performs a health status monitoring process to generate a second data signal; and a decision subsystem performing a determination process to generate a third data signal according to the second data signal from the diagnosis subsystem, wherein the diagnosis subsystem generates a feedback signal according to the third data signal, and the signal management platform transmits the feedback signal to the semiconductor manufacturing equipment as recited in claim 1. Claims 2-7 depend from allowed claim 1, they are also allowed accordingly.
The prior art does not disclose a method for monitoring a semiconductor manufacturing
equipment, wherein the method having combined method steps of providing, by a sensor, at
least one sensor signal representative of the semiconductor manufacturing equipment; receiving,
by  a circuit, the at least one sensor signal generated by the sensor and generating at least one
input signal: receiving, by a signal management platform, the at least one input signal and

subsystem, the first data signal from the signal management platform and performing a health
status monitoring process ta generate a second data signal; and performing, by a decision
subsystem, a determination process to generate a third data signal according to the second data
signal from the diagnosis subsystem, wherein a feedback signal is generated by the diagnosis
subsystem according to the third data signal, and the feedback signal is transmitted by the signal
management  platform to the semiconductor manufacturing equipment as recited in claim 15.
Claims 16-20 depend from allowed claim 15, they are also allowed accordingly.
Any comments considered necessary by applicant must be submitted no later than the 
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
Yue et al (pat# 7,713,760) disclose Process System Health Index And Method Of Using The Same.
Ishii et al (Pat# 6,937,963) disclose Method For Avoiding Irregular Shutoff Of Production Equipment And System For Avoiding Irregular Shutoff.
Bottomfield (Pat# 6,195,621) discloses Non-invasive System And Method For Diagnosing Potential Malfunctions Of Semiconductor Equipment Components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867